 



Exhibit 10.13
WRITTEN DESCRIPTION OF DIRECTOR COMPENSATION
PURSUANT TO ITEM 601(b)(10)(iii)(A) OF REGULATION S-K
For 2005, the Board of Directors of Bank of Granite Corporation (the “Company”)
approved changes in the Company’s director fees, as recommended by the Board of
Director’s Nominating and Corporate Governance Committee. Under the 2005 fee
arrangement, director fees will be paid only to nonemployee directors. Each
nonemployee director will be paid a retainer in the amount of $7,500 per year
and a fee for each Board or committee meeting attended in the amount of $250.
Committee chairpersons will receive $400 for each committee meeting they conduct
in lieu of the $250 meeting fee paid to the other directors in attendance.
Directors will continue to receive a reimbursement for miles traveled to
meetings at the Company’s standard mileage reimbursement rates, which are
consistent with those set by the Internal Revenue Service.
The Board of Directors has not yet addressed director compensation for 2006, and
it currently remains the same as 2005.

